Case 0:21-cr-60020-WPD Document 258 Entered on FLSD Docket 07/26/2021 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. 21-CR-60020- DIMITROULEAS/SNOW


   UNITED   STATES                OF
   AMERICA,


   vs.

   DANIEL MARKOVICH,

                Defendant.
                              /

         UNOPPOSED MOTION TO PERMIT COUNSEL TO APPEAR BY
                    PHONE AT CALENDAR CALL


         Defendant, Daniel Markovich, respectfully moves this Court for permission

  for his counsel to appear by phone the Calendar Call scheduled on July 30, 2021. In

  support thereof, states as follows:

         Counsel, Marissel Descalzo, is presently set for sentencing in the matter of

  United States v. Joshua Ryan Joles, Case No. 19-20674-CR-Gayles on July 30, 2021

  at 11:00A.M. The sentencing will be conducted via zoom. Defendant Joles resides

  in Phoenix, Arizona. Counsel plans to be in Phoenix, Arizona with Mr. Joles for the

  sentencing. Judge Gayles scheduled the sentencing on July 30, 2021 in anticipation

  of the trial in this case starting on August 2, 2021.
Case 0:21-cr-60020-WPD Document 258 Entered on FLSD Docket 07/26/2021 Page 2 of 3



        Co-counsel in this case, Michael Pasano and Vanessa Johannes, will be

  present in Court for the Calendar Call. Defendants, Jonathan Markovich and Daniel

  Markovich, will be present in Court for the Calendar Call.

        Given the scheduling conflict, Ms. Descalzo requests permission to attend the

  Calendar Call scheduled for July 30, 2021 by telephone. If a telephone appearance

  is unacceptable, Mr. Markovich requests that the Court permit counsel for Jonathan

  Markovich, Michael Pasano, to cover the Calendar Call for undersigned counsel.

        Counsel for the government does not oppose the relief requested herein.

  Counsel for Mr. Jonathan Markovich does not oppose the relief requested herein.

        WHEREFORE, Daniel Markovich, respectfully requests that this Court

  permission for his counsel to attend the Calendar Call currently set for July 30, 2021

  at 10:00A.M. by telephone. Alternatively, Mr. Markovich requests that counsel for

  Jonathan Markovich, Michael Pasano, be permitted to cover the Calendar Call for

  undersigned counsel.




                                          Respectfully submitted,

                                          TACHE, BRONIS, AND DESCALZO, P.A.
                                          150 S.E. 2 Avenue, Suite 600
                                          Miami, Florida 33131
                                          Telephone: (305) 537-9565
                                          Facsimile: (305) 537-9567

                                          By: /s/ Marissel Descalzo
                                            2
Case 0:21-cr-60020-WPD Document 258 Entered on FLSD Docket 07/26/2021 Page 3 of 3



                                                  Marissel Descalzo, Esq.
                                                  Florida Bar. No. 669318
                                                  mdescalzo@tachebronis.com
                                                  service @tachebronis.com
                                                  Counsel for Daniel Markovich


                          CERTIFICATE OF SERVICE
        I CERTIFY THAT, on this 26th day of July, 2021, the foregoing was

  electronically transmitted via CM/ECF:


                                               By: /s/ Marissel Descalzo
                                                      Marissel Descalzo, Esq.




                                           3
